59 F.3d 166NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
IN RE GEORGE W. GANTT, Petitioner.
No. 95-8040.
(CA-94-2510-PJM, CA-92-1277-PJM)
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1995.Decided June 27, 1995.

On Petition for Writ of Mandamus.
PETITION DENIED.
George W. Gantt, Petitioner Pro Se.
Before MURNAGHAN, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
George W. Gantt, a Maryland prisoner, petitions this court for a writ of mandamus.  Gantt asks this court to direct Chief Judge Walter E. Black of the United States District Court for the District of Maryland to (i) appoint counsel for him;  (ii) remove Judge Peter J. Messitte from all of Gantt's pending civil actions because Judge Messitte did not recuse himself;  and (iii) vacate two judgments entered by Judge Messitte.  A writ of mandamus is a drastic remedy and the party seeking mandamus relief carries the heavy burden of showing that he has no other adequate avenue of relief, and that his right to the relief sought is clear and indisputable.  Mallard v. United States Dist. Court, 490 U.S. 296, 308 (1989);  In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  With regard to directing Chief Judge Black to appoint counsel and vacate two judgments, Gantt failed to show that he has no other relief available;  he may appeal any adverse ruling after final judgments are entered in his cases.  Gantt also asks this court to order Chief Judge Black to remove Judge Messitte from all of Gantt's pending cases because Judge Messitte did not recuse himself.  Because Gantt appears dissatisfied with Judge Messitte's rulings in his cases, and he has not established any extrajudicial bias, recusal was not warranted.  See Beard, 811 F.2d at 827 (holding that nature of alleged bias must be personal and not arising out of litigation).  Although we grant leave to proceed in forma pauperis, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED